Exhibit 10.7
AMENDMENT NO. 16
TO THE
ENSCO SAVINGS PLAN
(As Revised and Restated Effective January 1, 1997)
     THIS AMENDMENT NO. 16, executed this 22nd day of December, 2009 by Ensco
International Incorporated, having its principal office in Dallas, Texas
(hereinafter referred to as the “Company”), and effective as of December 23,
2009 (or, if different, the effective date of the merger between the Company and
Ensco Newcastle LLC).
WITNESSETH:
     WHEREAS, the Company revised and restated the Ensco Savings Plan (the
“Plan”), effective January 1, 1997, except for certain provisions for which
another effective date was subsequently provided elsewhere in the terms of the
Plan, to (i) incorporate the prior amendments to the Plan, (ii) incorporate such
other provisions as were necessary due to the merger of the Penrod Thrift Plan
and the Dual 401(k) Plan into the Plan, (iii) clarify the definition of “annual
compensation” used for nondiscrimination testing under Sections 401(k) and
401(m) of the Code, and (iv) bring the Plan into compliance with the Internal
Revenue Code of 1986, as amended (the “Code”), as modified by the Small Business
Job Protection Act of 1996, the General Agreement on Tariffs and Trade under the
Uruguay Round Agreements Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Taxpayer Relief Act of 1997, the Internal Revenue
Service Restructuring and Reform Act of 1998, and the Community Renewal Tax
Relief Act of 2000, as well as all applicable rules, regulations and
administrative pronouncements enacted, promulgated or issued since the date the
Plan was last restated;
     WHEREAS, the Company adopted Amendment No. 1 to the revised and restated
Plan, effective January 1, 2002, to reflect the proposed Treasury regulations
(the “Proposed Regulations”) issued under Section 401(a)(9) of Code;
     WHEREAS, the Company adopted Amendment No. 2 to the revised and restated
Plan, effective as of January 1, 2002, except as specifically otherwise in
Amendment No. 2, to (i) reflect certain provisions of the Economic Growth and
Tax Relief Reconciliation Act of 2001 (“EGTRRA”) which generally became
applicable to the Plan effective as of January 1, 2002, and (ii) constitute good
faith compliance with the requirements of EGTRRA;
     WHEREAS, the Pension and Welfare Benefits Administration of the Department
of Labor issued final regulations establishing new standards for processing
benefit claims of participants and beneficiaries under Section 15.6 of the Plan
which have been clarified by further guidance from the Pension and Welfare
Benefits Administration (collectively the “Final Claims Procedure Regulations”);
     WHEREAS, the Proposed Regulations for which the revised and restated Plan
was amended by Amendment No. 1 were replaced by final Treasury regulations that
were issued

 



--------------------------------------------------------------------------------



 



April 17, 2002 under Section 401(a)(9) of the Code relating to required minimum
distributions under Section 15.4 of the Plan (the “Final Required Minimum
Distribution Regulations”);
     WHEREAS, the Company acquired Chiles Offshore Inc. (“Chiles”), effective
August 7, 2002, pursuant to a merger agreement among the Company, Chore
Acquisition, Inc. (“Chore”), a wholly-owned subsidiary of the Company, and
Chiles, whereby Chiles was merged with and into Chore, with Chore being the
surviving company and continuing to exist as a wholly-owned subsidiary of the
Company and the successor sponsor to Chiles of the Chiles Offshore Inc. 401(k)
Retirement Savings Plan (the “Chiles 401(k) Plan”);
     WHEREAS, the employees of Chiles that continued as employees of a
subsidiary of the Company on and after August 7, 2002 continued to be eligible
to participate in the Chiles 401(k) Plan through September 30, 2002 and then
became eligible to participate in the Plan effective October 1, 2002;
     WHEREAS, the Chiles 401(k) Plan was merged into the Plan effective
October 1, 2002 and the assets of the Chiles 401(k) Plan were transferred on
October 1, 2002 from the trust established pursuant to the Chiles 401(k) Plan to
the trust established pursuant to the Plan;
     WHEREAS, the Company adopted Amendment No. 3 to the revised and restated
Plan, effective as of October 1, 2002, unless specifically provided otherwise in
Amendment No. 3, to, among other things, (i) revise Section 15.6 of the Plan to
provide that the administrator of the Plan shall process benefit claims of
participants and beneficiaries pursuant to the claims procedure specified in the
summary plan description for the Plan which shall comply with the Final Claims
Procedure Regulations, as may be amended from time to time, (ii) reflect the
Final Required Minimum Distribution Regulations by amending Section 15.4 of the
Plan consistent with the Model Amendment provided by the Internal Revenue
Service in Rev. Proc. 2002-29, (iii) permit participation in the Plan on
October 1, 2002 (the “Date of Participation”) by all employees of Chiles who are
both eligible to participate in the Chiles 401(k) Plan as of September 30, 2002
and are employed by the Company or a subsidiary of the Company on October 1,
2002, (iv) provide all employees of Chiles who begin to participate in the Plan
as of the Date of Participation with credit for all actual service with Chiles
for purposes of the eligibility and vesting provisions of the Plan, (v) provide
that any participant in the Chiles 401(k) Plan who has credit under the Chiles
401(k) Plan for at least three years of vesting service as of the Date of
Participation shall continue to vest under the Plan in his account balance in
the Plan pursuant to the vesting schedule contained in the Chiles 401(k) Plan,
(vi) provide that any participant in the Chiles 401(k) Plan who has credit under
the Chiles 401(k) Plan for two years of vesting service as of the Date of
Participation shall remain 40% vested in his account balance in the Plan but,
subsequent to the Date of Participation, shall continue to vest in his account
balance in the Plan pursuant to the vesting schedule of the Plan, (vii) provide
that any participant in the Chiles 401(k) Plan who has credit under the Chiles
401(k) Plan for one year of vesting service as of the Date of Participation
shall remain 20% vested in his account balance in the Plan but, subsequent to
the Date of Participation, shall continue to vest in his account balance in the
Plan pursuant to the vesting schedule of the Plan, (viii) provide that any
participant in the Chiles 401(k) Plan as of the Date of Participation shall
become fully vested in his account balance in the Plan as of the date he has
both attained age 55 and received credit under the Plan for at least five years
of vesting service, and (ix) provide that any participant in the Chiles 401(k)
Plan as of the

-2-



--------------------------------------------------------------------------------



 



Date of Participation shall be eligible for an in-service withdrawal from the
Plan under Section 15.5(c) of the Plan once every six months after he has
attained 591/2;
     WHEREAS, the Company adopted Amendment No. 4 to the revised and restated
Plan to retroactively amend the definition of Profit Sharing Entry Date in
Section 1.16 of the Plan to conform the terms of Section 1.16 of the Plan to the
actual operation of the Plan as authorized by Section 2.07(3) of Appendix B to
Rev. Proc. 2002-47;
     WHEREAS, the Company adopted Amendment No. 5 to the revised and restated
Plan to (i) reduce the service requirement to become eligible to participate in
the 401(k) feature of the Plan, (ii) revise the requirements for an election to
participate in the 401(k) feature of the Plan and for subsequent amendments to a
salary reduction agreement, and (iii) increase the maximum deferral percentage
that may be elected under a salary reduction agreement;
     WHEREAS, EGTRRA amended Section 401(a)(31)(B) of the Code to require that
mandatory distributions of more than $1,000 from the Plan be paid in a direct
rollover to an individual retirement plan as defined in Sections 408(a) and
(b) of the Code if the distributee does not make an affirmative election to have
the amount paid in a direct rollover to an eligible retirement plan or to
receive the distribution directly and I.R.S. Notice 2005-5 provides that this
provision becomes effective to the Plan for distributions on or after March 28,
2005;
     WHEREAS, the Company adopted Amendment No. 6 to the revised and restated
Plan (i) effective as of September 1, 2005, to increase the normal retirement
age under the Plan from age 60 to age 65, and (ii) effective as of March 28,
2005, to comply with the provisions of Section 401(a)(31)(B) of the Code, as
amended by EGTRRA and the guidance issued in I.R.S. Notice 2005-5 relating to
the application of the new rules in connection with automatic rollovers of
certain mandatory distributions;
     WHEREAS, the Katrina Emergency Tax Relief Act of 2005 (“KETRA”) amended the
Code to immediately authorize tax-favored withdrawals and special provisions for
loans from qualified retirement plans to provide relief relating to Hurricane
Katrina;
     WHEREAS, the Company adopted Amendment No. 7 to the revised and restated
Plan, effective as of October 3, 2005, to provide temporary relief to certain
participants and related individuals affected by Hurricane Katrina in the form
of (i) hardship withdrawals from the Plan, and (ii) modified loan provisions for
certain loans from the Plan;
     WHEREAS, the Gulf Opportunity Zone Act of 2005 amended the Code to expand
the hurricane-related relief provided under KETRA to victims of Hurricane Rita
and Hurricane Wilma;
     WHEREAS, the Company adopted Amendment No. 8 to the revised and restated
Plan to provide temporary relief to certain participants and related individuals
affected by Hurricane Rita and/or Hurricane Wilma in the form of (i) hardship
withdrawals from the Plan, and (ii) modified loan provisions for certain loans
from the Plan;
     WHEREAS, the Company adopted Amendment No. 9 to the revised and restated
Plan, effective January 1, 2007, to reduce the service requirement to become
eligible to participate in

-3-



--------------------------------------------------------------------------------



 



the profit sharing feature of the Plan with respect to employees who are
employed or reemployed after December 31, 2006;
     WHEREAS, the Department of Treasury issued final regulations under Sections
401(k) and 401(m) of the Code which generally became applicable to the Plan
effective as of January 1, 2006 (collectively the “Final 401(k)/401(m)
Regulations”);
     WHEREAS, the Company adopted Amendment No. 10 to the revised and restated
Plan (i) effective as of January 1 2006, to reflect the Final 401(k)/401(m)
Regulations and to constitute good faith compliance with the Final 401(k)/(m)
Regulations and (ii) effective as of January 1, 2007, to exclude Carl F. Thorne
from further participation in the profit sharing feature of the Plan;
     WHEREAS, the Company adopted Amendment No. 11 to the revised and restated
Plan, effective January 1, 2008, to (i) clarify that certain highly compensated
employees are not permitted to amend their salary reduction contribution
elections for a year during the year, and (ii) amend the vesting schedule in
Section 14.2 of the Plan;
     WHEREAS, the Pension Protection Act of 2006 requires participant-directed
individual account plans to provide quarterly benefit statements to the plans’
participants providing certain specific information;
     WHEREAS, the Department of Labor issued final regulations relating to
qualified default investment alternatives in participant-directed individual
account plans which may become applicable to a plan effective on or after
December 24, 2007 (the “Qualified Default Investment Alternatives Regulations”);
     WHEREAS, the Company adopted Amendment No. 12 to the revised and restated
Plan, to (i) amend, effective as of January 1, 2008, the investment funds
specified in Section 1.24 of the Plan available for participant direction of
investment, (ii) amend, effective June 1, 2008, Section 1.24 and Section 22.8 of
the Plan to provide a limitation on the portion of a participant’s individual
account that may be invested in Fund 5, (iii) amend, effective June 1, 2008,
Section 3.1 of the Plan to provide for automatic enrollments, (iv) amend,
effective as of January 1, 2007, Section 10.2 and Section 22.8 of the Plan to
comply with the quarterly benefit statement requirements of the Pension
Protection Act of 2006, (v) amend, effective June 1, 2008, Section 15.11 of the
Plan to provide for eligible rollover distributions by non-spousal beneficiaries
as permitted by the Pension Protection Act of 2006, and (vi) amend, effective
June 1, 2008, Section 22.8 and Section 22.10 of the Plan to change the default
investment fund and to specify related procedures in compliance with the
Qualified Default Investment Alternatives Regulations governing the investment
of the individual account of new participants with an employment or
re-employment commencement date after May 31, 2008 who fail to affirmatively
direct the investment of their individual accounts;
     WHEREAS, the Company adopted Amendment No. 13 to the revised and restated
Plan, to (i) amend, effective as of February 1, 2009, the investment funds
specified in Section 1.24 of the Plan available for participant direction of
investment, (ii) amend, effective January 1, 2009, except as otherwise
specifically provided therein to the contrary, Article II and

-4-



--------------------------------------------------------------------------------



 



Section 3.1(b)(iv) of the Plan to provide for the exclusion from initial or
continued eligibility to participate in the Plan of all employees of the Company
and Affiliated Companies who become or may subsequently become eligible to
participate in the Ensco Multinational Savings Plan on or after January 1, 2009,
or would otherwise become or subsequently become eligible to participate in the
Ensco Multinational Savings Plan on or after January 1, 2009 but for the fact
that any such employee is not working outside the country of the employee’s
permanent residence, (iii) amend, effective January 1, 2008, Section 3.2 of the
Plan to provide that an employer shall make additional matching contributions as
of the last day of any plan year, commencing with the plan year ending
December 31, 2008, to the extent the Plan administrator determines that a
participant did not receive the same amount of matching contributions to which
the participant was entitled for that plan year based on his salary reduction
contributions and his annual compensation for that plan year, and (iv) amend,
effective January 1, 2008, Section 7.4 of the Plan to provide for the exclusion
of all participants and employees of the Company and Affiliated Companies who
become or may subsequently become eligible to participate in the Ensco
Multinational Savings Plan on or after January 1, 2009, or would otherwise
become or subsequently become eligible to participate in the Ensco Multinational
Savings Plan on or after January 1, 2009 but for the fact that any such employee
is not working outside the country of the employee’s permanent residence, from
initial or continued eligibility to share in the allocation of any profit
sharing contribution (as well as the forfeitures, if any, that may become
allocable under Section 7.4 along with such profit sharing contributions) that
may be made to the Plan under Section 3.3 for any plan year beginning on or
after January 1, 2008;
     WHEREAS, final Treasury regulations were issued under Section 415 of the
Code which became effective to the Plan as of January 1, 2008 (the “Final 415
Regulations”);
     WHEREAS, the Company adopted Amendment No. 14 to the revised and restated
Plan, to (i) amend, effective January 1, 2008, Article VIII of the Plan to
reflect the Final 415 Regulations, and (ii) amend, effective October 1, 2009,
Section 22.8 of the Plan to reduce the increments by which participants can
select investment funds from ten percent to the lowest increment determined from
time to time by the administrator of the Plan and to reduce the limitation on
the portion of a participant’s individual account that may be invested in Fund
5;
     WHEREAS, the Company adopted Amendment No. 15 to the revised and restated
Plan, to (i) amend, effective January 1, 2008, Section 4.1 of the Plan to
reflect the change made to the Code by the provisions of the Worker, Retiree,
and Employer Recovery Act of 2008 which provide that the correction of excess
elective deferrals by distribution for taxable years beginning after December
31, 2007 shall not require the distribution of gap period income, i.e., earnings
attributable to such distributed amounts after the end of the taxable year
through the date prior to the date of distribution, (ii) amend Sections 4.3 and
5.2 of the Plan, as amended, to reflect the provisions of the Pension Protection
Act of 2006 which provide that the correction of excess salary reduction
contributions and excess matching contributions by distribution for plan years
beginning after December 31, 2007 shall not require the distribution of gap
period income, i.e., earnings attributable to such distributed amounts after the
end of the plan year through the date prior to the date of distribution, and
(iii) amend, effective for distributions after December 31, 2006, Section 15.2
of the Plan, as amended, to reflect the provisions of the Pension Protection Act
of 2006 which specify the content and timing requirements for notices required
to be provided to participants regarding their distribution election rights
under the Plan;

-5-



--------------------------------------------------------------------------------



 



     WHEREAS, the board of directors of the Company and the stockholders of the
Company have approved the adoption of the Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) by and between the Company and ENSCO
Newcastle LLC, a newly formed Delaware limited liability company (“Ensco
Mergeco”) and a wholly-owned subsidiary of ENSCO Global Limited, a newly formed
Cayman Islands exempted company (“Ensco Cayman”) and a wholly-owned subsidiary
of the Company, pursuant to which Ensco Mergeco will merge (the “Merger”) with
and into the Company, with the Company surviving the Merger as a wholly-owned
subsidiary of Ensco Cayman;
     WHEREAS, Ensco Cayman will become, in connection with the Merger, a
wholly-owned subsidiary of ENSCO International Limited, a newly formed private
limited company incorporated under English law which, prior to the effective
time of the Merger, will re-register as a public limited company named “Ensco
International plc” (“Ensco UK”);
     WHEREAS, pursuant to the Merger Agreement, each issued and outstanding
share of the common stock of the Company will be converted into the right to
receive one American depositary share (each an “ADS” and collectively, the
“ADSs”), which represents one Class A ordinary share of Ensco UK and is
evidenced by an American depositary receipt; and
     WHEREAS, the Company now desires to adopt this Amendment No. 16 to the
revised and restated Plan to amend, effective as of December 23, 2009 (or, if
different, the effective date of the Merger), (i) Section 1.10 of the Plan to
define “Ensco ADS” instead of “Company Stock,” (ii) Section 1.14 of the Plan to
prohibit any Affiliated Company that is a UK or English company from becoming an
Employer under the Plan, (iii) the fund listed as Fund 5 in Section 1.24 of the
Plan to mean the Ensco ADS Fund, (iv) Section 21.6 of the Plan to reflect the
voting rights and procedures in connection with the ADSs and the underlying
Shares (as defined in such section), (v) Section 21.7 of the Plan to reflect
certain concepts under English law related to offers as described in such
section, (vi) Section 22.10 of the Plan to specifically provide that each share
of Common Stock held by the Trust Fund on the effective date of the Merger was
converted into one ADS, pursuant to the Merger Agreement, and (vii) to make such
other conforming changes to the Plan as determined necessary;
     NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 16 to the Plan:
     1. Section 1.10 of the Plan is hereby amended to read as follows:
     Sec. 1.10 Ensco ADS means an American depository share, evidenced by an
American depositary receipt, which represents a Class A ordinary share in Ensco
International plc, a company incorporated under English law which wholly owns
the Company. Except with respect to the Section 21.6, Section 21.7 and the
second paragraph of Section 22.10, references (specific or otherwise) to shares
of Company Stock in the Plan, as amended, shall be read and considered to be
references to Ensco ADSs and all references (specific or otherwise) to
“stockholders of the Company” shall be read and considered to be references to
holders of Ensco ADSs, and all provisions of the Plan shall be consistently
interpreted and applied.
     2. Section 1.14 of the Plan is hereby amended to read as follows:

-6-



--------------------------------------------------------------------------------



 



     Sec. 1.14 Employer means the Company and any other Affiliated Company, with
respect to its Employees, provided such Affiliated Company is designated by the
governing body of the Company as an Employer under the Plan and whose
designation as such has become effective and has continued in effect; provided,
however, that no Affiliated Company that is either a UK company or an English
company shall become an Employer. The designation shall become effective only
when it shall have been accepted by the governing body of the Employer. An
Employer may revoke its acceptance of such designation at any time, but until
such acceptance has been revoked, all of the provisions of the Plan and
amendments thereto shall apply to the Employees of the Employer. In the event
the designation of the Employer as such is revoked by the governing body of the
Employer, such revocation will not be deemed a termination of the Plan.
     3. The fund designated in Section 1.24 of the Plan as Fund 5 is hereby
amended by changing the name of the fund designated as Fund 5 in Section 1.24 of
the Plan from “Company Stock Fund” to “Ensco ADS Fund.”
     4. Subparagraphs (ii) and (iii) of the first paragraph of Section 8.2(f) of
the Plan, as amended, are hereby amended to read as follows:
(ii) amounts realized under Section 83 of the Code from the exercise of a
non-qualified share option [which is an option other than a statutory option
defined in Treas. Reg. §1.421-1(b)], or when restricted shares (or property)
held by an Employee either become freely transferable or are no longer subject
to a substantial risk of forfeiture within the meaning of Section 83 of the
Code;
(iii) amounts realized from the sale, exchange or other disposition of shares
acquired under a statutory share option [as defined in Treas. Reg. §1.421-1(b)];
and
     5. The reference to “stockholders” in Section 19.1 of the Plan is hereby
changed to “shareholders.”
     6. Section 21.6 of the Plan is hereby amended to read as follows:
     Sec. 21.6 Voting of Ensco ADSs. The Trustee shall, upon receipt of notice
to it of any meeting at which the holders of the Class A ordinary shares in
Ensco International plc (the “Shares”) are entitled to vote, promptly send (or
cause a third party to send, at the expense of the Company) each Participant and
Former Participant a copy of the proxy solicitation materials, together with a
form requesting confidential voting instructions to the Trustee regarding the
Ensco ADSs allocated to his Individual Account. Each Participant and Former
Participant shall be entitled to direct the Trustee as to the manner in which
the Trustee is to instruct the depositary for the Ensco ADSs (the “Depositary”)
to vote (or, if applicable, cause the custodian appointed by the Depositary (the
“Custodian”) to vote) all Ensco ADSs (including fractional ADSs) allocated to
his Individual Account, provided he delivers instructions to the Trustee
directing it how to instruct the Depositary (or the Custodian, if applicable) to
vote Ensco ADSs at least five business days prior to the date such vote shall be
required (or such other period of time as may be required by the Trustee). In
the event a Participant or Former Participant delivers conflicting

-7-



--------------------------------------------------------------------------------



 



instructions, the instructions delivered last in time shall control. In the
event a Participant or Former Participant fails to deliver such instructions,
the Trustee shall instruct the Depositary to vote, or cause the Custodian to
vote, such Ensco ADSs proportionately to the ratio of the votes of the
Participants and Former Participants who have delivered voting instructions to
the Trustee. Voting instructions may be given only in respect of a number of
Ensco ADSs representing an integral number of the Shares. All instructions shall
be maintained by the Trustee to safeguard the confidentiality of the
instructions.
     7. Section 21.7 of the Plan is hereby amended to read as follows:
     Sec. 21.7 Tender and Exchange Offers. The provisions of this section 21.7
shall apply in the event that a tender offer (as defined below) is made for the
Ensco ADSs or underlying Shares or an offer to exchange securities (as defined
below) for the Ensco ADSs (or the Shares) which are subject to the U.S.
Securities Act of 1933, as amended, is made.
(a) Definitions. A tender offer and an exchange offer or offer to exchange shall
have the meanings set forth below:
(i) an offer that is subject to Section 14(d)(1) of the U.S. Securities Exchange
Act of 1934, as amended; and
(ii) a “takeover offer” as defined in Section 974 of the UK Companies Act 2006
and if, at the relevant time, the Company is subject to the UK City Code on
Takeovers and Mergers, an “offer” (as defined therein).
(b) Notice and Directions. Upon such a tender or exchange offer occurring, the
Company and the Trustee shall utilize their best efforts to notify each affected
Participant and Former Participant and to cause to be distributed to him such
information as will be distributed to the holders of the Ensco ADSs or the
Shares, whichever shall apply, generally in connection with any such tender or
exchange offer and a form by which the Participant or Former Participant may
direct the Trustee in writing as to what action, as set forth below, to take on
behalf of that Participant or Former Participant with respect to the Ensco ADSs
allocated to his Individual Account under the Plan or, if applicable, the Shares
represented by such Ensco ADSs. If the Trustee does not receive such written
directions from a Participant or Former Participant, the Trustee shall not
tender or deliver in acceptance of the exchange offer any of the Ensco ADSs (or
surrender the Ensco ADSs in connection with a tender or exchange offer over the
Shares) held in that Participant’s or Former Participant’s Individual Account.
(c) Cash Tender Offer — Ensco ADSs. In connection with a cash tender offer for
Ensco ADSs, a Participant or Former Participant may direct the Trustee to tender
any or all Ensco ADSs held in the Participant’s or Former Participant’s
Individual Account. Any cash received by the Trustee as a result of such tender
shall be invested by the Trustee in such short-term interest bearing investments
as it deems appropriate pending direction from Participants and Former
Participants regarding the reinvestment of such cash in the Investment Funds
then available under the Plan.

-8-



--------------------------------------------------------------------------------



 



(d) Exchange Offer — Ensco ADSs. In connection with an exchange offer for Ensco
ADSs, a Participant or Former Participant may direct the Trustee to deliver in
acceptance of the exchange offer any or all Ensco ADSs held in the Participant’s
or Former Participant’s Individual Account. Any property received by the Trustee
in connection with such exchange shall be held by the Trustee in separate
accounts for the affected Participants and Former Participants pending
directions from them regarding the reinvestment of such property in the
Investment Funds that are available under the Plan.
(e) Tender and Exchange Offer — Ensco ADSs. In connection with a combination
tender and exchange offer for Ensco ADSs, a Participant or Former Participant
may direct the Trustee to tender and deliver in acceptance of the exchange offer
any or all Ensco ADSs held in the Participant’s or Former Participant’s
Individual Account with any cash received by the Trustee as a result of such
tender treated as provided in subsection (c) above and any property received by
the Trustee in connection with the exchange treated as provided in subsection
(d) above.
(f) Cash Tender Offer — Shares. In connection with a cash tender offer for
Shares, a Participant or Former Participant may direct the Trustee to surrender
to the Depositary any or all Ensco ADSs held in the Participant’s or Former
Participant’s Individual Account and withdraw the Shares and then deliver the
Shares in acceptance of the tender offer. Any cash received by the Trustee as a
result of such tender shall be invested as provided in subsection (c) above.
(g) Exchange Offer — Shares. In connection with an exchange offer for Shares, a
Participant or Former Participant may direct the Trustee to surrender to the
Depositary any or all Ensco ADSs held in the Participant’s or Former
Participant’s Individual Account and withdraw the Shares, and then deliver the
Shares in acceptance of the exchange offer. Any property received by the Trustee
in connection with such exchange shall be held by the Trustee as provided in
subsection (d) above.
(h) Tender and Exchange Offer — Shares. In connection with a combination tender
and exchange offer for Shares, a Participant or Former Participant may direct
the Trustee to surrender to the Depositary any or all Ensco ADSs held in the
Participant’s or Former Participant’s Individual Account and withdraw the
Shares, and tender and deliver the Shares in acceptance of the exchange offer.
Any cash received by the Trustee as a result of such tender shall be invested as
provided in subsection (c) above and any property received by the Trustee in
connection with the exchange shall be held by the Trustee as provided in
subsection (d) above.
(i) Revocation of Directions. A tender or exchange offer direction given by a
Participant or Former Participant may be revoked by the Participant or Former
Participant by completion of the form prescribed therefor by the Administrator,
provided such form is filed with the Trustee at least two business days prior to
the withdrawal-date-deadlines provided for in the regulations with respect to
tender or exchange offers prescribed by the Securities and Exchange Commission
or other applicable law.

-9-



--------------------------------------------------------------------------------



 



(j) Best Efforts. The Trustee shall use its best efforts to effect on a uniform
and nondiscriminatory basis the sale or exchange of the Ensco ADSs or the
Shares, as applicable, as directed by the Participants and Former Participants.
However, neither the Administrator, the Committee nor the Trustee insures that
all or any part of the Ensco ADSs or the Shares directed by a Participant or
Former Participant to be tendered or exchanged will be accepted under the tender
or exchange offer. Any such Ensco ADSs (including the Ensco ADSs related to a
tender or exchange offer for the Shares) not so accepted shall remain in the
Participant’s or Former Participant’s Individual Account and the Participant or
Former Participant shall continue to have the same rights with respect to such
Ensco ADSs as he had immediately prior to the Trustee’s tendering of the Ensco
ADSs or the Shares.
(k) Conditional Obligations of the Trustee. Any obligation belonging to the
Trustee under the foregoing provisions of this Section 21.7 is conditional upon
the tender offer or exchange offer:
(i) not conflicting with, constituting a breach of, or contravening any law,
regulation, directive, judgment or order of any legislative, governmental or
supervisory body of the United Kingdom or the European Union; and
(ii) being carried out in compliance with any requirement to file a prospectus
or other filing with, or obtain prior consent, approval, authorization from, or
a license, order, registration, qualification or decree of any court or
governmental authority or agency or supervisory body.
     If the conditions above are not met, the Trustee will not be required to
perform such obligation.
     If a tender or exchange offer is made, the Administrator shall adopt such
rules, prescribe the use of such special administrative forms and procedures,
delegate such authority, take such action and execute such instruments or
documents and do every other act or thing as shall be necessary or in its
judgment proper for the implementation of this Section 21.7. All instructions
from Participants and Former Participants regarding a tender or exchange offer
shall be maintained by the Trustee to safeguard the confidentiality of the
instructions.
     Notwithstanding anything in the Plan to the contrary, in administering the
tendering or exchange of Ensco ADSs or Shares pursuant to the applicable
provisions of the Plan, it is intended that the confidentiality of the tenders
or exchanges, as the case may be, made by Participants or Former Participants
pursuant to the provisions of the Plan shall be maintained by the Trustee as may
be contemplated by applicable law.
     8. Section 22.10 of the Plan is hereby amended by adding the following new
paragraph to the end thereof to read as follows:
     The stockholders of the Company approved and adopted at the Special Meeting
of Stockholders on December 22, 2009 the Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) by and between the Company and ENSCO
Newcastle LLC, a newly

-10-



--------------------------------------------------------------------------------



 



formed Delaware limited liability company (“Ensco Mergeco”) and a wholly-owned
subsidiary of ENSCO Global Limited, a newly formed Cayman Islands exempted
company (“Ensco Cayman”) and a wholly-owned subsidiary of the Company, pursuant
to which Ensco Mergeco merged (the “Merger”) with and into the Company, with the
Company surviving the Merger as a wholly-owned subsidiary of Ensco Cayman. Ensco
Cayman became, in connection with the Merger, a wholly-owned subsidiary of ENSCO
International Limited, a newly formed private limited company incorporated under
English law which, prior to the effective time of the Merger, re-registered as a
public limited company named “Ensco International plc.” Pursuant to the Merger
Agreement, each share of Company Stock held by the Trust Fund on the effective
date of the Merger, including each such share allocated to the Individual
Accounts of each Participant, was converted into one Ensco ADS.
     IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment No. 16 to be executed on the date first
above written.

            ENSCO INTERNATIONAL INCORPORATED
      By:   /s/ Cary A. Moomjian, Jr.         Cary A. Moomjian, Jr.,        Vice
President     

-11-